FILED
                                                                                                COURT OF APPEALS
                                                                                                   DIVISION II

                                                                                            201L1 AUG 12 PM l2: 14 3
    IN THE COURT OF APPEALS OF THE STATE OF
                                                                                  WASH                 ri S i 1 B   TON

                                                DIVISION II

JEANETTE        MEARS,          individually    and   as                    No. 43121 -1 - II
Personal Representative for the ESTATE OF
MERCEDES MEARS and as Limited
Guardian for JADA MEARS; and MICHAEL
MEARS,


                 Appellants /Cross Respondents,                     PART PUBLISHED OPINION


        v.




BETHEL SCHOOL DISTRICT NO. 403,                        a

municipal       corporation;        RHONDA            K.
GIBSON; and HEIDI A. CHRISTENSEN,


                 Respondents /Cross Appellants.


        BJORGEN, A.C. J. — This appeal from a defense verdict in a wrongful death case arises


out of the untimely death of Mercedes Mears, a student at Clover Creek Elementary School.

Mercedes' began having difficulty breathing shortly after arriving at school on October 7, 2008.

Mercedes' s sister Jada Mears informed Rhonda Gibson, the school' s health clerk, who escorted


Mercedes to the    school' s    health   room and called   911.   By the time emergency rescue personnel

arrived, Mercedes had stopped breathing and lost consciousness. Resuscitation efforts failed,

and she died en route to the hospital.


        Mercedes' s parents, Jeannette and Michael Mears, subsequently filed this suit against the

Bethel School District, school health clerk Gibson, and school nurse Heidi Christensen


 collectively, " District ").   They alleged that various omissions by the school' s staff amounted to

negligence and proximately caused Mercedes' s death and that Mercedes' s sister Jada could

recover for the emotional distress of witnessing the death. After a long and strenuously litigated


1 We use the Mears family members' first names where necessary for clarity. We intend no
disrespect.
No. 43121 -1 - II



trial, the jury answered special interrogatories, finding each defendant negligent, but also finding

that the defendants' negligence did not proximately cause Mercedes' s death. The court entered

judgment for the District on the jury' s verdict. The Mears filed a motion for judgment as a

matter of law on the issue of proximate cause and for a new trial solely on the issue of damages,

or in the alternative, for a new trial on all issues, but the trial court denied the motion.


          The Mears appeal, arguing that the trial court erred in denying their post -trial motions,

because substantial evidence does not support the jury' s verdict as to proximate cause and

because defense misconduct deprived them of a fair trial. The District cross appeals, claiming

statutory immunity and arguing that the Mears' failure - rescue theory precludes Jada' s
                                                       to-

negligent infliction of emotional distress claim as a matter of law. We affirm, and therefore do


not address the District' s cross appeal.


                                                FACTS


          Mercedes suffered from persistent asthma and also had severe, life- threatening allergies.

Shortly after arriving at school with her sister Jada and their friend Henry Dotson, Mercedes

began having difficulty breathing. She sat down on a bench outside the school, saying she felt

sick. Jada ran inside and returned with Gibson, the school' s health clerk, who escorted Mercedes

inside.


          Mercedes' s asthma had frequently caused her to visit the school' s health room, where the

school kept an inhaler prescribed by her doctor, Lawrence Larson, containing an asthma

medication known as Albuterol. Gibson and other staff knew of Mercedes' s asthma and


understood that Mercedes also had serious food allergies. Of those present during the emergency




                                                    2
No. 43121 -1 - II



that led to Mercedes' s death, those who formed an opinion on the matter testified that they

believed Mercedes was having an asthma attack, not an allergic reaction to food.

          As Mercedes' s condition deteriorated, her EpiPen sat in a cupboard a few feet away. An

EpiPen is a medical device that allows someone with no medical training to safely inject herself

or another with a pre- measured dose of epinephrine, a potent hormone commonly known as

adrenaline. MARJORY SPRAYCAR, STEDMAN' s MEDICAL DICTIONARY 585 ( 26th ed. 1995).


Mercedes' s doctor had prescribed the EpiPen, and her parents had delivered it to the school


along with a signed permission form and an order from the doctor to dispense the EpiPen to

Mercedes in the     event of an " allergic      emergency." Ex. 454.


          At trial, undisputed expert testimony established that an injection of epinephrine by the

time Mercedes lost consciousness probably would have saved her life. Verbatim Report of

Proceedings ( VRP) ( Oct. 20, 2011 ( Lawrence Larson)             at   48 -49; VRP ( Oct. 18, 2011) ( Michael


Freeman)    at   30; VRP ( Oct. 18, 2011) ( Russell     Hopp)    at   67, 74 -
                                                                             75; VRP ( Nov. 15, 2011). Expert


testimony similarly established that, had school personnel initiated cardiopulmonary

resuscitation ( CPR) when Mercedes became unresponsive, she likely would have survived. The

District' s experts conceded that administering epinephrine posed no significant risk of harmful

side effects and    that an asthma     attack   may qualify   as an " allergic   emergency."   VRP (Nov. 16,


2011) (   Anthony Montanaro) at 73.

          The notebook containing the doctor' s orders for using the Albuterol inhaler and the

EpiPen, along      with   Mercedes'   s"   emergency health   care plan,"   were nearby in the health room.

VRP ( Oct. 17, 2011) (      Peggy Walker) at 87 -88. School nurse Christensen had prepared the

emergency health care plan, pursuant to state law and school district policy, so that staff without


                                                         3
No. 43121 - 1 - II



formal medical training could appropriately respond should Mercedes have a medical

emergency. The school staff present did not open the notebook or consult the documents inside

it. Those present also did not attempt to perform CPR. Instead, as Mercedes' s condition


worsened, they again called 911, attempted to administer additional doses of Albuterol, tried to

make Mercedes more comfortable, and waited for the ambulance to arrive.


        At trial, the parties sharply disputed the cause of Mercedes' s death. The medical

examiner who performed the autopsy had attributed her death to asthma, and experts called by

the District concurred. The District presented expert testimony that " uncontrolled asthma" also

sometimes results    in   sudden   death. VRP (Nov. 16, 2011) ( Montanaro) at 35 -37.


The Mears presented opinion testimony from Dr. Larson and a forensic pathologist that

Mercedes had more likely died of anaphylaxis, a sudden and often fatal allergic reaction that

affects various body functions, including the respiratory system.

        The    District    cross -examined   Dr.   Larson   extensively,   over   the   Mears'   objection,




concerning Flovent, an inhaled corticosteroid medication used for long -
                                                                       term control of asthma,

which   had been     prescribed    for Mercedes.   The day after Dr. Larson' s testimony, the Mears

offered a curative    instruction concerning the Flovent testimony.        A few days later, the Mears


moved to strike all testimony concerning Flovent and proposed another curative instruction on

the issue.    The trial court refused to give the Mears' proposed instructions, instead giving a

different instruction allowing consideration of Flovent only for the limited purpose of

Mercedes' s prior asthma condition.


        After the close of evidence, the Mears moved for judgment as a matter of law on the issue

of proximate cause as to certain undisputed items of damages. The trial court granted the Mears'



                                                      4
No. 43121 -1 - II



motion in part, and included the undisputed items as mandatory on the damages portion of the

verdict form. The court also ruled that neither an infection nor the nonuse of Flovent


proximately caused Mercedes' s death and prohibited argument to the contrary, but allowed the

District to argue that Mercedes died of uncontrolled asthma and that Flovent was important in


controlling asthma.


        The jury returned answers to special interrogatories finding Gibson, Christensen, and the

school district all negligent, but also finding that their negligence did not proximately cause

Mercedes' s death. The trial court entered judgment for the District on the jury' s verdict.

        The Mears moved for judgment as a matter of law as to proximate cause and a new trial


limited to the issue of damages, or in the alternative, for a new trial as to all issues. The trial


court denied the motion. The Mears timely appealed, and the District cross appealed. Because

we affirm the judgment, we do not reach the issues raised in the District' s cross appeal.


                                                ANALYSIS


     I. INTERNAL CONSISTENCY OF THE JURY' S ANSWERS ON THE VERDICT FORM AND THEIR
                                     CONSISTENCY WITH THE EVIDENCE


        The Mears initially contend that the trial court erred in denying their motion for a new

trial and, alternatively, for judgment as a matter of law, because the jury' s verdict was

inconsistent and contrary to the evidence. The District contends that the Mears base their

argument on a false premise and that the verdict " is consistent and supported by substantial

evidence   in the   record."   Br. of Resp' t at 49. We agree with the District.

A.      Standard of Review


        We review de novo a trial court' s denial of a motion for judgment as a matter of law.


Bishop of Victoria Corp. Sole v. Corporate Bus. Park, LLC, 138 Wash. App. 443, 454, 158 P.3d
5
No. 43121 -1 - II



1183 ( 2007).        In that review, we engage in the same inquiry as the trial court, admitting the truth

of the nonmoving party' s evidence and all reasonable inferences that can be drawn from it.

Faust    v.   Albertson, 167 Wash. 2d 531, 537, 222 P.3d 1208 ( 2009).                   A motion for judgment as a

matter of law is properly granted only when the court can find, as a matter of law, that there was

no substantial evidence or reasonable inference to sustain a verdict for the nonmoving party.

Guijosa       v.   Wal -
                       Mart Stores, Inc., 144 Wash. 2d 907, 915, 32 P.3d 250 ( 2001).


          We review an order denying a motion for a new trial for abuse of discretion by the trial

court.   See Aluminum Co. of Am.                v.   Aetna Cas. & Sur. Co. ( ALCOA), 140 Wash. 2d 517, 537, 998
P.2d 856 ( 2000).       Generally, a trial court abuses its discretion in denying a motion for a new trial

if '   such a feeling of prejudice [ has] been engendered or located in the minds of the jury as to

prevent a      litigant from      having   a   fair trial. "'   ALCOA, 140 Wash. 2d at 537 ( quoting Moore v. Smith,

89 Wash. 2d 932, 942, 578 P.2d 26 ( 1978)).                   However, the deference usually shown a trial court' s

denial of a new trial does not apply when the court based the decision on an issue of law. Ayers

v.   Johnson & Johnson            Baby Prod. Co.,        117 Wash. 2d 747, 768, 818 P.2d 1337 ( 1991).          Review of a


denial of a new trial based on an issue of law is de novo. Ayers, 117 Wash. 2d at 768; see CR 59( a)


 ground for new trial).


          A trial court may grant a new trial after the jury has returned a verdict when " there is no

evidence or reasonable             inference from the       evidence to   justify   the verdict."   CR 59( a)( 7). A trial


court abuses its discretion by denying a motion for a new trial where the verdict is contrary to the

evidence.          Palmer   v.   Jensen, 132 Wash. 2d 193, 198, 937 P.2d 597 ( 1977). When a litigant


unsuccessfully moves for a new trial on the ground that the verdict was contrary to the evidence,

we review the record to determine whether sufficient evidence supported the verdict. Palmer,



                                                                    6
No. 43121 -1 - II
132 Wash. 2d at 197 -98. In this analysis we consider the evidence in the light most favorable to the


nonmoving party. Hojem               v.
                                          Kelly, 93 Wash. 2d 143, 145, 606 P.2d 275 ( 1980). "[ S] ubstantial


evidence" is required, meaning evidence of a character " which would convince an unprejudiced,

thinking   mind of    the truth of the          fact to   which   the evidence is   directed." Hojem, 93 Wash. 2d at


145 ( internal    quotation marks omitted).               Although reasonable inferences from the evidence


suffice   to   support a verdict, "       mere theory or speculation" alone does not. Hojem, 93 Wash. 2d at

145.


          In evaluating a claim of inconsistent findings on a special verdict form, we must

reconcile the jury' s answers and we do not substitute our judgment for the jury' s. Estate of

Stalkup   v.   Vancouver Clinic, Inc., PS, 145 Wn.                 App.    572, 586, 187 P.3d 291 ( 2008). If the


answers on the verdict form reveal a clear contradiction, however, such that we cannot determine


how the jury resolved an ultimate issue, we will remand for a new trial. Stalkup, 145 Wash. App.

at 586. A jury verdict finding a defendant negligent, but also finding that the negligence did not

proximately      cause     the   plaintiff' s   injuries, " is   not ...   inconsistent if there is evidence in the


record to support a finding of negligence but also evidence to support a finding that the resulting

injury   would    have     occurred regardless of the            defendant'   s actions."   Stalkup, 145 Wash. App. at 587

 citing Brashear      v.   Puget Sound Power & Light Co., 100 Wash. 2d 204, 209, 667 P.2d 78 ( 1983)).


B.        Whether the Mears Have Preserved the Issues for Review on Appeal


          As a preliminary matter, the District urges us not to consider the alleged inconsistency

because the Mears did not raise it when the court polled the jury and thus failed to preserve the

issue. The relevant court rule provides that


           w] hen the answers [ to the jury interrogatories] are inconsistent with each other
          and one or more is likewise inconsistent with the general verdict, judgment shall


                                                                    7
No. 43121 -1 - II



        not be entered, but the court shall return the jury for further consideration of its
        answers and verdict or shall order a new trial.


CR 49( b).      We have declined to consider challenges based on seemingly inconsistent answers to

jury interrogatories where the appealing party did not raise the alleged inconsistencies prior to

the discharge of the jury. Gjerde v. Fritzsche, 55 Wash. App. 387, 393, 777 P.2d 1072 ( 1989)

  We decline to consider this challenge to the jury interrogatories, because Gjerde waived the

issue below by failing to bring the inconsistency in the answers to the interrogatories to the

attention of    the court   at   the time the    jury was   polled. ");   accord Minger v. Reinhard Distrib. Co.,


Inc., 87 Wn.     App. 941, 946, 943 P.2d 400 ( 1997);        State v. Barnes, 85 Wash. App. 638, 668, 932
P.2d 669 ( 1997).


        In other cases, however, we have addressed the merits of claims based on inconsistency

in a verdict despite the failure to raise the issue prior to the discharge of the jurors. In Malarkey

Asphalt Co.      v.   Wyborney,    62 Wn.   App.     495, 510 -11, 814 P.2d 1219 ( 1991), for example,


Division One of our court rejected a similar waiver argument and reached the inconsistency

claim, distinguishing Gjerde on the ground that the record there showed that counsel had

immediately recognized the inconsistency but " deliberately remained silent" in order to obtain a
                                                 2
second chance with a        different    jury.



2 The Gjerde court did appear to limit its holding to the factual circumstances presented:
           If   counsel     who    had   submitted      the   questions ...    raised no   objection   to   the

        discharge of the jury, we can, at least under the circumstances of this case, see no
        reason why he should be permitted to try his luck with a second jury."

           Such silence in the face of actual knowledge of an inconsistency at a time it could
        be cured waives the issue on appeal.
55 Wash. App. at 394 ( quoting Strauss v. Stratojac Corp., 810 F.2d 679, 683 ( 7th Cir. 1987)).
Although the Minger court purported to follow Gjerde, it did not recognize Gjerde' s limitation to
its circumstances or discuss actual knowledge of the inconsistency. Minger, 87 Wash. App. at
945 -46.
                                                               8
No. 43121 -1 - II



          We do not attempt to resolve these divergent approaches to the waiver question here. In


order to provide guidance to trial courts faced with inconsistent verdict claims, and because we


ultimately conclude that no inconsistency appears in the verdict, we address the Mears' claim.

C.     The Trial Court Did Not Err in Denying the Motion for Judgment as a Matter of Law and
for a New Trial Based on Inconsistency in the Verdict or Its Inconsistency with the Evidence

          We begin with the parties' dispute over the proper scope of our inquiry. Specifically,

they disagree as to whether the jury' s decision constituted a general or a special verdict, a

question upon which the proper analysis of the issue depends.


          The Mears contend that the jury' s answers to the questions on the verdict form amounted

to a general verdict because " specific interrogatories were not provided for a determination of


each specific allegation of negligence" the Mears had made. Br. of Appellant at 48. Because


     a] general verdict is that by which the jury pronounces generally upon all or any of the issues,"

CR 49( -), the Mears    argue   that " it   must   be   presumed   that the   jury   found in [ the Mears]   favor


with respect to all claims of negligence set forth within the pleadings and proof presented" at


trial, including the allegation that the District negligently failed to administer epinephrine or

perform CPR. Br. of Appellant at 49. The Mears then argue that, because they presented

unrebutted expert testimony that Mercedes would likely have survived had the District taken

either of these measures, the jury' s finding as to proximate cause has " no factual basis within the

evidence."     Br. of Appellant at 50 ( emphasis omitted).


          The District, on the other hand, characterizes the " central question" as " whether the


answers in the special verdict are consistent" according to " some plausible scenario" supported

by substantial evidence in the record, pointing out that courts must seek to harmonize a

seemingly inconsistent jury verdict. Br. of Resp' t at 32 -33. The District thus argues that, as long

                                                            9
No. 43121 -1 - II



as the record contains substantial evidence from which the jury could reasonably have found that

the defendants committed negligent acts or omissions that did not proximately cause Mercedes' s

death, the jury' s verdict must stand. The District maintains that the evidence and instructions in

the case allowed for a number of plausible scenarios under which the jury could find the District

negligent, but also find that the negligent acts or omissions did not proximately cause

Mercedes' s death.


        At the outset, we cannot accept the Mears' argument that the jury' s finding of negligence

requires us to presume that it agreed with each and every allegation the Mears made that some

act or omission by the District breached the duty of due care. As a matter of logic, a plaintiff

who prevails on a negligence claim in an auto accident case, for example, after presenting

evidence that a defendant both drove at excessive speed and failed to take a driver' s education


course in high school, has not established that the jury found that the defendant' s lack of training

proximately caused the accident.


        Turning to the characterization of the verdict, we have treated verdict forms with

substantially   similar   interrogatories   as special verdicts.   Stalkup,   145 Wn.   App.   at   587 ( "The trial


court submitted a two -
                      part special verdict form to the jury, and the jury found that the power

company was negligent but that its negligence was not a proximate cause of the plaintiff' s

injuries. "). Our Supreme Court' s decision in Guijosa, 144 Wash. 2d at 918, however, makes clear


that neither a court' s labeling a document as a special verdict form nor its inclusion of

interrogatories in the verdict form is diapositive. The Guijosa court rejected our characterization

of a verdict form that included interrogatories for each defendant with respect to each claim as a




                                                        10
No. 43121 - 1 - II



special verdict form, holding instead that, because the jury' s answers resolved ultimate questions

regarding   particular claims,       they    constituted multiple general verdicts. 144 Wash. 2d at 918.


         At first blush, the answer to the first question the verdict form posed to the jury here,

 Were any     of    the defendants negligent ? ",
                                                might          appear to resolve an ultimate issue with respect


to the Mears' negligence claim. Clerk' s Papers ( CP) at 3196; see Keller v. City of Spokane, 146
Wash. 2d 237, 242, 44 P.3d 845 ( 2002) ( " The              elements of negligence are duty, breach, causation,

and   injury. ").   The      word " negligence,"
                                                      however, also has the more limited meaning of "conduct

that falls below the legal standard established to protect others against unreasonable risk of

harm." BLACK' S LAW DICTIONARY 1133 ( 9th                    ed.,    2009). The context makes clear that the trial


court intended the jury to understand this question to refer only to this more limited definition of

negligence, corresponding to the duty and breach elements of a negligence claim; otherwise, the

court would not have needed to include an interrogatory on proximate cause. As such, the

answer to the interrogatory does not ultimately resolve any particular claim; instead, it merely

establishes two elements of a claim. Thus, the jury' s findings here amounted to a special verdict.

         Having established that we are considering a special verdict, our Supreme Court' s

analysis in Brashear, 100 Wash. 2d at 209, controls. Brashear had alleged four different acts of

negligence at       trial,   including   failure to   warn, and "[   t]he jury found, in answer to interrogatories,

that Puget Power was negligent but that its negligence was not the proximate cause of

 Brashear'   s]   injuries." Brashear, 100 Wash. 2d at 206. The trial court denied Brashear' s motion


for judgment as a matter of law and entered a judgment for Puget Power on the jury' s verdict.

Brashear, 100 Wash. 2d at 206. We reversed and entered judgment for Brashear, holding the

verdicts inconsistent and concluding that the evidence presented failed to adequately support the


                                                               11
No. 43121 -1 - II



finding that Puget Power' s breach did not proximately cause Brashear' s injuries. Brashear, 100
Wash. 2d   at   206. Our Supreme Court, however, held that "[ a] lthough the verdict appears


inconsistent when analyzed, as the Court of Appeals did, using the first three theories of

negligence, ...     the   strong   presumption   in favor   of   jury   verdicts ...   requires a contrary result."


Brashear, 100 Wash. 2d at 209. Because the failure - -warn allegation did not necessarily conflict
                                                to

with the jury' s finding of no proximate cause, our Supreme Court found no inconsistency, and

would have reinstated the verdict but for the trial court' s defective proximate cause instruction.

Brashear, 100 Wash. 2d at 209.


        We followed Brashear in Stalkup, a medical malpractice case in which the plaintiff

alleged numerous negligent acts and omissions, and the jury, using a.form indistinguishable from

that used here, found the defendant negligent but also found that the defendant' s negligence did


not proximately cause the injuries. Stalkup, 145 Wash. App. at 582. The trial court ordered a new

trial based in part on a perceived inconsistency in the verdict. Stalkup, 145 Wash. App. at 586.

We reversed, holding that " the trial court erred when it granted a new trial based on the

 inconsistency' of the jury verdict" because " there was more than one scenario under which the

jury' s findings   of negligence     but lack   of proximate cause can         be   reconciled."
                                                                                                   Stalkup, 145 Wn.

App. at 591.

        These decisions leave no room for the Mears' contention that the jury' s finding as to

negligence requires us to assume that the jurors agreed that every act or omission alleged by the

Mears had breached the due            care standard.   The trial court therefore did not err in denying the

Mears' motion for judgment as a matter of law on the issue of proximate cause. Further, as long

as the Mears alleged that each defendant committed some act or omission that the jury could


                                                            12
No. 43121 -1 - II



properly have       found to be   negligent,   but   not   a   proximate   cause   Mercedes'   s   death,   no




inconsistency would lie in the verdict, and it would have been within the trial court' s discretion

to deny the alternative motion for a new trial as to all issues. We examine now whether evidence

was submitted from which the jury could have reasonably concluded that the acts or omissions

alleged by the Mears against each defendant were negligent but did not lead to Mercedes' s

death.


         With respect to defendant Gibson, the Mears presented evidence that Gibson did not


attempt to consult Mercedes' s emergency health care plan or contact a school nurse during

Mercedes' s medical emergency, and the Mears' counsel argued in closing that these omissions

violated the duty of due care under the circumstances. The jury could have agreed that these

omissions established breach of duty, but still reasonably concluded that, had Gibson called the

nurse and consulted the plan, she still would not have administered epinephrine or initiated CPR


and Mercedes still would have died.


         With respect to defendant Christensen, the Mears presented voluminous evidence


concerning Christensen' s failure to properly complete students' emergency health care plans,

including Mercedes' s, as well as other important administrative tasks. Again, the Mears' counsel

argued that these failures breached the duty of due care. Certainly, the jury could have agreed

that this evidence established a breach of duty, but still reasonably concluded that, even had

Christensen timely completed all her health care plans, the staff present that day could not have

been expected to administer epinephrine or begin CPR.


         Having found Gibson and Christensen breached the duty of due care, the trial court' s

instructions required the jury to impute those breaches to the District as a matter of law. Thus,


                                                     13
No. 43121 - 1 - II



the jury could also have imputed to the District the alleged breaches just discussed and still

reasonably have found that those breaches did not proximately cause Mercedes' s death.

Alternatively, the jury could have agreed that the District breached a duty by not properly

supervising Christensen, as the Mears' counsel argued, and still reasonably concluded that better

supervision would not have helped Mercedes.


          The jury' s findings in this case do not clearly contradict themselves, and substantial

evidence in the record supports them. The trial court did not err in denying the Mears' motion

for judgment as a matter of law or for a new trial.


          A majority of the panel having determined that only the foregoing portion of this opinion

will be printed in the Washington Appellate Reports and that the remainder shall be filed for public


record in accordance with RCW 2. 06.040, it is so ordered.


            II. ATTORNEY MISCONDUCT AND THE TRIAL COURT' S EVIDENTIARY RULINGS


          The Mears also contend that the trial court erred in refusing to grant a new trial due to

various acts of misconduct by the District in the course of the litigation, as well as due to the trial

court' s improper admission of evidence. The Mears base these claims on the District' s ( 1)


introduction of evidence concerning Mercedes' s use of the asthma medication Flovent; 3 ( 2) use
of   Jeanette'   s   counseling   records and   Jada'   s    counseling   and school   discipline   records; (   3) eliciting

other testimony intended to improperly engender among the jurors antipathy toward Jeanette;


3 The District contends that the Mears " are not arguing that the judge' s ruling [ allowing
testimony regarding Flovent]           was   incorrect ... [ but instead] that the use of the admitted evidence
by the District' s attorneys constituted attorney misconduct." Br. of Resp' t at 53 n.37. The
Mears' third assignment of error plainly addresses the court' s admission of the Flovent
testimony, however, and the Mears explicitly argue the point in their opening brief. Br. of
Appellant at 77 ( arguing that the Flovent testimony " issue clearly not only involves an erroneous
admission of evidence, but also clearly involves misconduct of counsel" and citing CR 59( a)( 8),
concerning       errors of   law occurring    at   trial).   We address the claim on its merits.
                                                                14
No. 43121 -1 - II



and ( 4) coaching witnesses to give nonresponsive answers to the Mears' questions. We first

address the appropriate framework for analysis, then address each claimed error or incident of

misconduct in turn.


A.      Standard of Review


        According to CR 59( a):

                 On the motion of the party aggrieved, a verdict may be vacated and a new
        trial granted....     Such motion may be granted for any one of the following causes
        materially affecting the substantial rights of such parties:
                    1) Irregularity in the proceedings of the court, jury or adverse party, or
        any order of the court, or abuse of discretion, by which such party was prevented
        from having a fair trial;
                2) Misconduct of prevailing party ...;

                    8) Error in law occurring at the trial and objected to at the time by the
        party making the application; or
                    9) That substantial justice has not been done.

Thus, in addition to the requirements specific to each enumerated ground, the Mears must show


that a substantial right was materially affected.

        We review a trial court' s ruling on a motion for a new trial based on attorney misconduct

in a civil case for abuse of discretion, applying a more deferential standard than in the criminal

context, one   that " generally upholds trial court   decisions." ALCOA, 140 Wash. 2d            at   539. Our


Supreme Court has articulated the standard for granting a new trial based on attorney misconduct

in a civil case as follows:


                    A new trial may properly be granted based on the prejudicial misconduct
        of   counsel.       As a general rule, the movant must establish that the conduct
        complained of constitutes misconduct ( and not mere aggressive advocacy) and
        that the misconduct is prejudicial in the context of the entire record....                     The
        movant must      ordinarily have properly     objected   to the   misconduct at   trial, ...   and

        the misconduct must not have been cured by court instructions."




                                                       15
No. 43121 -1 - II



ALCOA, 140 Wash. 2d at 539 -40 ( quoting 12 JAMES WM. MOORE, M00RE' S FEDERAL PRACTICE

59. 13 [2] [ c] [ i] [A]   at   59 -48 ( 3d     ed.   1999)).    Where an attorney commits misconduct " so flagrant

that   no      instruction   could     have     cured   the prejudicial effect,"         however, failure to timely object does

not preclude appellate review.                  Sommer      v.
                                                                 Dep' t of Soc. &    Health Servs.,    104 Wash. App. 160,

171, 15 P.3d 664 ( 2001) (             citing Warren v. Hart, 71 Wash. 2d 512, 518 -19, 429 P.2d 873 ( 1967)).

               We also generally review a trial court' s decision to admit or exclude evidence for abuse

of   discretion. Salas          v.   Hi -
                                        Tech Erectors, 168 Wash. 2d 664, 668, 230 P.3d 583 ( 2010). Evidence


that has " any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without the

evidence"         is   admissible unless        its admissibility is      otherwise      limited. ER 401, 402. " The


threshold to admit relevant evidence is low and even minimally relevant evidence is admissible."

State     v.   Gregory,    158 Wash. 2d 759, 835, 147 P.3d 1201 ( 2006). The failure to object to the


admission of evidence at trial generally precludes appellate review. Faust, 167 Wash. 2d at 547

 citing ER 103( a)( 1)).             Even   a   party   who     timely   objected   in   superior court,   however, " may only


assign error in the appellate court on the specific ground of the evidentiary objection made at

trial."     State v. Guloy, 104 Wash. 2d 412, 422, 705 P.2d 1182 ( 1985).

B.             The Trial Court Did Not Err in Denying the Motion for a New Trial Based on the Flovent
Evidence


               The Mears contend that the District' s use of evidence concerning Mercedes' s use of

Flovent amounted to misconduct warranting a new trial because it (1) violated a number of the

trial court' s orders in limine and ( 2) amounted to " a clearly transparent effort to try to prejudice

the jury against          Jeanette Mears ...           by trying to create an impression that she permitted Mercedes



                                                                         16
No. 43121 - 1 - II



to be non -compliant with Dr. Larson' s orders, and that such non -compliance ultimately caused or

contributed    to Mercedes' [ s] death."   Br. of Appellant at 70. We disagree.


          In response to the allegation that its use of Flovent evidence violated a number of the trial


court' s orders in limine,4 the District correctly points out that the court specifically addressed the

Flovent evidence and ruled it admissible. Presenting arguably relevant evidence in accordance

with an explicit ruling of the trial court cannot serve as the basis for a claim of attorney

misconduct.




          The Mears also claim that the District' s summary of Flovent prescription refills in its
           statements




opening                 violated the trial court' s order on their motion in limine 4. 34, which required


the parties to show any demonstrative exhibits to opposing counsel before showing them to the

jury. While the failure to show this exhibit to the Mears' counsel does violate the court' s order,

the Mears made no contemporaneous objection and the court admonished the jury to consider the

4
    Specifically, the Mears point to the trial court' s orders on their motions in limine 4. 2. 1- 4.2.4,
prohibiting claims that the Mears themselves were contributorily negligent; 4.7- 4.7. 3, excluding
evidence not disclosed during discovery; 4. 13 excluding evidence concerning unrelated,
asymptomatic medical conditions; 4. 14. 1, excluding medical testimony not supported by an
appropriate expert; 4. 15. 8, prohibiting argument or testimony that the Mears failed to provide
medical care to Mercedes; and 4.33, prohibiting " speculative questions that are not based upon
reasonable medical, psychiatric, psychological       certainty." CP at 2769, 2792.


s The Mears allege that the District' s illustrative exhibits purporting to summarize the pharmacy
records of Mercedes' s Flovent refills misrepresented the actual number of Flovent canisters
dispensed because the District incorrectly assumed that the pharmacy dispensed only one
canister per refill. Although the trial court admitted the prescription and the pharmacy records
into evidence, neither those documents nor the relevant portion of Jeanette' s testimony appear in
the record. The only discussion of this in the record consists of a similar argument the Mears'
counsel made to the trial court, outside the presence of the jury, to which the District did not
respond. We do not consider matters not in the record, and the appellant bears the burden of
providing a record adequate for review of the issues raised: If the appellant fails to meet this
burden, the trial court' s decision must stand. RAP 9.2; Story v. Shelter Bay Co., 52 Wash. App.
334, 345, 760 P.2d 368 ( 1988). Thus, we do not consider whether the District' s exhibits

accurately summarized the pharmacy records.
                                                      17
No. 43121 -1 - II



Flovent evidence only for a proper purpose. Thus, assuming their motion in limine properly

preserved the issue, the Mears cannot show that the misconduct was " prejudicial in the context of


the entire record" such that the court' s subsequent limiting instruction did not cure it. ALCOA,
140 Wash. 2d at 539. The District' s failure to show the exhibit to opposing counsel, while

misconduct, does not require reversal.


         The Mears argue also that evidence concerning Mercedes' s Flovent usage was irrelevant,

relying on a line of cases holding that " unrelated medical history is irrelevant, thus inadmissible

in   an action   for   personal   injury, or   death."   Reply Br. of Appellant at 14 ( citing e. g., Little v.

King,   160 Wash. 2d 696, 705, 161 P.3d 345 ( 2007); Harris v. Drake, 152 Wash. 2d 480, 494, 99 P.3d
872 ( 2004)). These        cases   hold that   such evidence       has   no relevance   because, "[ w] hen an accident


lights up and makes active a preexisting condition that was dormant and asymptomatic

immediately prior to the accident, the preexisting condition is not a proximate cause of the

resulting damages."         Harris, 152 Wash. 2d at 494.


         The cases cited have no bearing on the issue here. The Mears did not claim that

Mercedes' s asthma was asymptomatic until conduct attributable to the District exacerbated it. In

fact, uncontroverted evidence at trial showed that Mercedes suffered from persistent asthma and


had visited the health room due to asthma many times during the year preceding her death,

including the weeks immediately prior.

         The District claimed that its employees correctly perceived that Mercedes' s medical

emergency was an asthma attack and did everything that state law permitted to assist her. The

Mears contended that Mercedes suffered an allergic emergency and presented expert testimony

that Mercedes actually died of anaphylaxis. These experts based their opinions partly on the


                                                              18
No. 43121 -1 - II



suddenness of Mercedes' s death. The District presented expert testimony that " uncontrolled

asthma" sometimes results        in    sudden   death. VRP (Nov. 16, 2011) ( Montanaro) at 35 -37.


Mercedes' s treating physician admitted that consistent use of controller medications reduces the

likelihood     of "major [ asthma] episodes"       resulting in " bad   outcomes,"   and that he had prescribed


Flovent   as   Mercedes'   s controller medication.      VRP ( Oct. 20, 2011) ( Larson) at 107 -08.


        Thus, the cause of death was a factual issue in the case, and the frequency of Mercedes' s

use of Flovent had some tendency to make the District' s theory more or less probable. The

Flovent evidence thus met the basic relevance test, ER 401, and its admission therefore lay in the

discretion of the trial court. Although the Mears correctly note that the jury could have found the

evidence confusing or used it for some improper purpose, the trial court gave a proper limiting

instruction, which we must assume, in the absence of evidence to the contrary, that the jurors

followed. Veit,     ex rel.   Nelson   v.   Burlington N. Santa Fe   Corp., 171 Wash. 2d 88, 117, 249 P.3d
607 ( 2011).     The trial court did not abuse its discretion in admitting the Flovent evidence.

          In the same vein, the Mears assign error to the trial court' s limiting instruction

concerning Flovent, to which they timely took exception, and its refusal to instead give

plaintiffs' proposed jury instruction 29. The proposed instruction reads in full:

                 You are instructed that testimony and evidence concerning Mercedes
          Mears' past medical history has been allowed only for the limited purpose of her
          prior asthma condition. It has not been allowed to suggest that the use or non -
                                                                                         use
          of medication such as Flovent at some time in the past, in any way caused or
          contributed to Mercedes Mears' death on October 7, 2008.

                   You are also instructed that you are not to consider whether Mercedes
          Mears had a cold, or an upper respiratory tract infection in determining whether
          the defendants were negligent and whether such negligence was a proximate
          cause of Mercedes Mears' death on October 7, 2008.

                   You are not to discuss this evidence when you deliberate in the jury room,
          except   for the limited purpose of discussing Mercedes Mears' past asthma
          condition.

                                                          19
No. 43121 -1 - II



                     You must disregard any evidence that is not supported by a proper
           evidentiary      standard       concerning   medical   issues, that is, " on a more probable than
           not    basis"   or "   to a   reasonable   degree   of medical   certainty."   Those terms are used
           interchangeably, under the requirement that you must determine all evidence
           under that standard of "what is more likely true, than not true."
                     There has been no evidence submitted to you on a proper legal basis that
           the use or nonuse of Flovent by Mercedes Mears, or a cold or an upper respiratory
           tract infection, caused, or in some way contributed to her death on October 7,
           2008, and it must therefore be fully disregarded.

CP   at   3101.    The instructions given by the court include much, but not all, of the language

proposed by the Mears:

                   Medical testimony must establish the causal relationship of an injury and
           the alleged negligence of a defendant.      Such testimony must be in terms of
            probability."   In other words, medical testimony in terms of possibility,
           speculation or conjecture is not sufficient.
                                                          Medical testimony that an incident
            could" cause, " can" cause, " may" cause, or " might" cause such an injury is not

           sufficient because these terms indicate a possibility, rather than a probability.
                  You are instructed that testimony and evidence concerning Mercedes
           Mears' past medical history has been allowed only for the limited purpose of her
           prior asthma condition.


                      You are not to discuss this evidence when you deliberate in the jury room,
           except     for the limited purpose of discussing Mercedes Mears' past asthma
           condition.



CP   at   3160 -
               3161. The instructions given were consistent with the trial court' s rulings on the


Flovent evidence, which, as discussed above, did not amount to an abuse of discretion.


           However, "[       w] hen evidence is admitted for a limited purpose and the party against whom

it is admitted requests an appropriately worded limiting instruction, the court is under a duty to

give   the instruction."          Sturgeon v. Celotex Corp., 52 Wash. App. 609, 623 -24, 762 P.2d 1156

 1988). Here, the language in the proposed instruction that does not appear in the instruction


actually given purports to resolve factual matters and is broader than warranted by the court' s

rulings. Thus, the court' s refusal to give the requested instruction was consistent with its orders



                                                                 20
No. 43121 -1 - II



in limine and was not an abuse of its discretion. The trial court did not err in refusing to give the

plaintiff' s requested instruction.


C.       The Trial Court Did Not Err in Denying the Motion for a New Trial Based on Counseling
and School Discipline Records


         The Mears also contend that the District' s use of statements contained in Jeanette' s


counseling records, and in Jada' s counseling and school discipline records, amounted to

prejudicial misconduct and that the trial court erred in refusing to declare a mistrial or grant a

new trial on that basis. The District contends that it generally used these records in accordance

with the rulings of the trial court and that the Mears waived the issue by failing to properly

object. Although the claim that the District committed misconduct has merit, the Mears fail to


show sufficient prejudice, in the context of the entire trial, to warrant reversal.


         The Mears base this misconduct claim in large part on the District' s cross -examination of


Kimberly Barrett, a family therapist the Mears' called as an expert witness on the issue of Jada' s

emotional distress damages. The District' s counsel asked Barrett about Jada' s anger problems

prior to Mercedes' s death, at which point the Mears objected. The court heard argument outside


the presence of the jury and overruled the objection. Counsel for the District made an offer of

proof, stating that he intended to explore whether the lack of attachment between Jeanette and

Jada would also explain some of the psychological problems that Barrett had attributed to Jada' s


experiences on the morning of Mercedes' s death. The District' s counsel promised he would not

 go   into those   areas that the   Court   excluded."   VRP ( Oct. 25, 2011) ( Barrett) at 47. The Mears


continued to object, and specifically asked whether the District intended to raise allegations that

Jeanette had abused Jada, at which point the court cut off the discussion and brought the jury

back in.

                                                         21
No. 43121 -1 - II



        Counsel for the District soon began asking questions based on statements in Jeanette' s

and Jada' s counseling records, including the following questions:

        Did [ Jeanette] ...   tell you that in her treatment, one of her treatment goals for
        dealing with the attachment with Jada was to be able to tolerate the presence of
        Jada without feeling like her flesh was crawling or without coming loose in my
        stomach contents[ ?]



        Did she tell you her goal was in treatment, was so that she could end up being in
        the same room with her daughter Jada and not feeling like her skin was
        crawling[ ?]


         D] id you read the reports that Jada had in her medical records where she claimed
        that her mom had told her that she was stupid, she was ugly, that why couldn' t she
        be more like Mercedes[ ?]


        Now, you know, don' t you, that Jada reported to her counselors and before this
        event an instance of what was described by the counselors as severe emotional
        abuse that she suffered from her mom[ ?]


VRP ( Oct. 25, 2011) ( Barrett)   at   54 -
                                          56. At that   point   the Mears   again objected,   and the court



held another discussion outside the presence of the jury.

        During the course of that discussion, the Mears moved for a mistrial, pointing out that the

court had excluded entirely Jeanette' s counseling records from before Mercedes' s death in ruling

on the motions in limine. The District argued that the court' s denial of a different motion in


limine, in which the Mears had sought to exclude evidence of the lack of attachment between


Jada and Jeanette, permitted such questioning. The Mears requested another offer of proof, and

the District disclosed a number of additional questions.


        Ultimately, the trial court never ruled on the Mears' objection to the emotional abuse

question, which Barrett had not answered, and the District did not repeat it. The court denied the


motion for a mistrial and ruled that the District' s remaining questions were proper.

6 The District claims in its brief that " the [Mears] did not object to the questioning" of Barrett on
these topics. Br. of Resp' t at 57. The record does not support this assertion.
                                                        22
No. 43121 - 1 - II



        The District correctly argues that the trial court' s order on the Mears' motion in limine

4. 15. 9, allowed testimony concerning Jeanette and Jada' s failure to bond. That order, however,

also had a handwritten limitation requiring an offer of proof outside the presence of the jury.

Similarly, the trial court' s order on the Mears' motion in limine 4. 13. 1 contained a handwritten

limitation requiring an offer of proof outside the presence of the jury for any evidence

concerning counseling prior to Mercedes' s death. The court' s order on a motion in limine the

Mears subsequently made also excluded evidence regarding " Jada Mears pre- death" and " post-

partum issues RE: Jada." 7 CP at 2795.

        The District did not make such an offer of proof before delving into the counseling

records, and when the Mears objected, demanding such an offer, the District did not disclose the

inflammatory nature of the questions it intended to pose, even when the Mears specifically asked

whether the District planned to raise the allegations of abuse. Furthermore, the District presents


no argument, and cannot reasonably claim, that the question concerning child abuse comported

with the trial court' s order on the Mears' motion in limine 4. 15. 2. 1, which order expressly

prohibited testimony or comment concerning allegations that Jeanette abused Jada.

        The Mears plainly preserved their challenge to the comments relating to abuse, contrary

to the District' s contention, by moving in limine to exclude the subject, objecting

contemporaneously, and moving for a mistrial. See Sturgeon, 52 Wash. App. at 622 -23. A more

difficult question is whether the Mears failed to preserve their misconduct claims as to the other


questions concerning the degree of Jeanette' s discomfort with Jada by failing to

contemporaneously object.



 The court' s oral ruling on the motion suggests, however, that the order applied only to
Jeannette' s claims, not Jada' s negligent infliction of emotional distress claim.
                                                  23
No. 43121 -1 - II



            We have held that "[    w] hen a trial court makes a tentative ruling before trial, error is not

preserved for appeal unless the party objects to admission of the evidence when it is offered."

Eagle   Grp., Inc.   v.   Pullen, 114 Wn.        App.   409, 416 -17, 58 P.3d 292 ( 2002).           Conversely, where

 the trial court has made a definite, final ruling, on the record, the parties should be entitled to

rely   on   that ruling   without again    raising     objections   during   trial."   State v. Koloske, 100 Wash. 2d
889, 896, 676 P.2d 456 ( 1984). Furthermore, were we to conclude that the relevant orders did


not amount to a final ruling excluding the counseling records, where " misconduct is so flagrant

that   no   instruction   could   have   cured   the   prejudicial effect,"   a contemporaneous objection is not


necessary to     preserve    the issue for   review.      Sommer, 104 Wn.        App.    at   171.   Raising it in a motion

for a new trial suffices.


            Whatever relevance these matters may have had to the question of Jada' s damages, the

statements contained in the counseling records pose such an obvious risk of unfair prejudice that

the decision of the District' s attorney to paraphrase them in front of the jury, despite the court' s

pretrial orders requiring a preliminary offer of proof outside the jury' s presence, was flagrant and

ill-intentioned. The District could certainly have explored the issue of lack of attachment to her

mother as an alternative explanation for Jada' s psychological problems in a way less likely to

expose Jeanette to the hostility of any parents on the jury. We agree with the Mears that the

District' s attorney committed misconduct by posing these inflammatory questions in violation of

the trial court' s orders.



            The District also attempted to introduce the 2004 counseling intake form containing some

of the inflammatory statements discussed above during the subsequent cross -examination of

Jeanette. The Mears timely objected and again moved for a mistrial. The trial court sustained


                                                               24
No. 43121 -1 - II



the objection but denied the motion for a mistrial. Consequently, the Mears have sufficiently

preserved the claims for review. We thus consider whether this misconduct prejudiced the


Mears sufficiently to require reversal.

         The Mears rely on Garcia v. Providence Medical Center, in which we held that the trial

court had erred in admitting evidence that a woman claiming emotional distress due the loss of

her baby in childbirth had previously had three abortions. 60 Wash. App. 635, 642 -44, 806 P.2d
766 ( 1991).    Because the abortion evidence did not change the expert witness' s opinion, and no


other expert testimony connected the prior abortions to Garcia' s psychological problems, the

court held that they did not even meet the basic ER 401 relevance test. Garcia, 60 Wash. App. at

644. We further held in Garcia that the error was so prejudicial, given people' s strong feelings

about abortion, it required reversal. 60 Wash. App. at 644. Particularly relevant here, we also

noted that the same analysis applied to the admission of evidence that authorities had


investigated Garcia for child abuse. Garcia, 60 Wash. App. at 644 n.2.

         In Salas, our Supreme Court reversed a defense verdict on a negligence claim and

ordered a new trial because the trial court admitted evidence that Salas resided in the United


States   illegally, his   entrance visa   having   expired   many   years earlier. 168 Wash. 2d at 667, 673 -74.


Although it recognized that the trial court had correctly ruled the evidence relevant to the issue of

lost future earnings, the Salas court held that " the probative value of immigration status, by

itself, is substantially outweighed by its risk of unfair prejudice" under ER 403, and the trial

court had thus abused its discretion by acting for untenable reasons. Salas, 168 Wash. 2d at 673.

The court went on to note that " where there is a risk of prejudice and ` no way to know what




                                                         25
No. 43121 -1 - II



value   the jury placed upon the   improperly    admitted evidence, a new        trial is necessary. "'   Salas,
168 Wash. 2d at 673 ( quoting Thomas v. French, 99 Wash. 2d 95, 105, 659 P.2d 1097 ( 1983)).

         Here, as in Garcia, the questions posed by the District' s counsel did not change the

expert' s opinion, and the District presented no expert testimony of its own as to the cause of

Jada' s psychological problems. The District did, however, introduce Barrett' s deposition, in


which Barrett admitted that a child' s lack of attachment to a parent figure is " predictive of a lot


of   long -
          term consequences   in the   mental   health   of [ the] child."   VRP ( Oct. 25, 2011) ( Barrett) at


50. The questions thus arguably had some bearing on a matter at issue in the case.

         Even though the statements and allegations in the counseling records have some

relevance to the issue of Jada' s damages, however, public attitudes concerning child abuse

certainly pose as great a danger of unfair prejudice as a person' s undocumented immigration

status. Under Salas, the admission of such statements poses such a great risk of prejudice that


the misconduct of the District' s counsel in this regard might well merit reversal.


         Unlike in Salas, however, here the trial court never actually admitted the potentially

prejudicial statements into evidence. In addition, the trial court properly instructed the jury that

 the lawyers' remarks, statements, and arguments are not evidence" and admonished the jurors


to " disregard any remark, statement, or argument that is not supported by the evidence or the law

as" explained by the court. CP at 3154. We must presume that the jury obeyed this instruction, a

presumption that prevails until overcome by a contrary showing. Nichols v. Lackie, 58 Wash. App.
904, 907, 795 P.2d 722 ( 1990).    The Mears have not made such a showing here.

         Barrett never admitted any knowledge of the statements District' s counsel paraphrased

from the counseling and school records, and did not answer the question concerning Jada' s


                                                         26
No. 43121 -1 - II



emotional abuse. Thus, we are left with a series of remarks by counsel that we must presume the

jury disregarded, in accordance with the trial court' s instructions. Although the better practice

would have been to sustain the Mears' objection to the improper abuse question and instruct the


jury to disregard it, we cannot say that the District' s misconduct posed sufficient risk of

prejudice to merit reversal.


D.    The Trial Court Did Not Err in Denying the Motion for a New Trial Based on Other
Testimony Concerning Jeanette Mears

        The Mears also allege that the District improperly ( 1) elicited testimony from Clover

Creek Elementary School Principal Donald Garrick about a conversation in which Jeanette

allegedly said that she should not have let Mercedes go to school on October 7 due to Mercedes

having respiratory congestion; and ( 2) attempted to elicit testimony from Gibson that Jeanette

had allegedly approached Gibson during the trial and insulted her. The Mears allege that

Garrick' s testimony violated the trial court' s order on their motion in limine 4. 15. 1. 1, prohibiting

testimony that Mercedes should have been kept home from school the day of her death. The

court sustained the Mears' contemporaneous objection lodged on that ground, however, and


instructed the jury to disregard the remark. Similarly, when the District asked Gibson whether

Jeanette had spoken to Gibson during the trial, the court sustained the Mears' objection and the

jury never heard the substance of the alleged remark.

        The Mears do not provide sufficient argument or analysis in their briefing to merit review

of these   issues, contrary to the   requirements of   RAP 10. 3(   a)(   6).   In particular, they make no

attempt to show how these events resulted in prejudice. Because the jury presumptively

disregarded Garrick' s improper testimony, and did not hear the testimony the District sought to



                                                       27
No. 43121 -1 - II



elicit from Gibson, we fail to see how the Mears could show prejudice in any event. We decline

to address the matter further.


E.     The Trial Court Did Not Err in Denying the Motion for a New Trial Based on the Claim
of Coaching Witnesses

        The Mears also contend that the District " coached" its witnesses " to be non -cooperative


with [ the   Mears']   counsel   in responding to ...    questions."    Br.   of   Appellant   at   91.   Although


difficult to evaluate from the record before us, the trial transcripts do contain some indication


that the District may have engaged in such misconduct.

        In at least two instances, counsel for the District made speaking objections in the

presence of the jury during the Mears' examination of District employees, in which he stated that

Mercedes had suffered an asthma attack. These statements arguably amounted to improper

testimony from counsel and could have served to prompt the witnesses to answer questions in

conformity with the District' s theory of the case.

        District employee Peggy Walker' s testimony is particularly troubling in regard to

allegations of coaching. As one of many examples, when the Mears asked Walker whether

District policy required an emergency health care plan for students with life threatening allergies,

Walker repeatedly refused to answer directly, asserting instead that the student' s parents and

doctor are entirely responsible. In fact, the District did have such a policy. The record discloses

at least five instances in which the court admonished Walker to answer the questions, including

during an extensive colloquy with Walker outside the presence of the jury.

        The Mears direct our attention to Storey v. Storey, in which we upheld the grant of a new

trial based on misconduct of the prevailing party following a trial in which witnesses repeatedly

offered nonresponsive, prejudicial answers.             21 Wn.   App.   370, 375 -77, 585 P.2d 183 ( 1978). As


                                                          28
No. 43121 - 1 - II



we noted, "[   t] he cumulative effect of many errors may sustain a motion for a new trial even if,

individually, any     one of them might not."      Storey, 21 Wash. App. at 374. Storey, however,

involved a challenge to a trial court' s decision to grant a new trial. Here, the trial court denied


the Mears' motion. "[     W] here the claimed grounds for a new trial involve the assessment of


occurrences during the trial and their potential effect on the jury, we will accord great deference

to the   considered   judgment   of   the trial court in   ruling   on such a motion."   Levea v. G.A. Gray

Corp.,   17 Wn.   App.   214, 226, 562 P.2d 1276 ( 1977). Although the record discloses several


instances of improper conduct by the District over the course of the trial, in the context of the

entire eight -
             week proceeding, these improprieties do not appear so prejudicial that they denied

the Mears a fair trial. Under the circumstances presented here, we cannot say the trial court

abused its discretion in denying the Mears' motion for a new trial.

                                                 III. CONCLUSION


          The trial court did not abuse its discretion in denying the Mears' post trial motion for

judgment as .a matter of law or a new trial. Because we affiiiu the judgment in favor of the


District, we need not address the matters raised in the District' s cross appeal.




                                                                          A.C. J.
                                                                                    A.ci
We concur:




HUNT, J.




MAXA, J.




                                                           29